 1   J TONEY
     State Bar No. 43143
 2   Attorney at Law
 3
     P.O. Box 1515
 4   Woodland, CA 95695
     530 666 1908
 5   yoloconflict@aol.com
 6   Attorney for Defendant

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Cr. No. S- 08-212 TLN

12                       Plaintiff,                   STIPULATION AND ORDER
                                                      FOR CONTINUANCE
13           v.                                       (July 11, 2019 at 9:30 AM before Judge Nunley)

14    DANIEL NEBEL,

15                       Defendant.

16
      At the request of the Defendant, the parties agree and stipulate this case should be continued to
17
     July 11, 2019 to allow preparation of the Defendant’s position on this case, and the parties
18
     request the Court so order. This further continuance is needed because documents requested from
19
     the California Department of Corrections still have not been received.
20
     Dated June 11, 2019
21                                           /s/ SHELLEY WEGER
                                        Shelley Weger, Assistant U.S. Attorney
22
                                               /s/J TONEY
23
                                       J Toney, Attorney for Defendant
24

25   IT SO ORDERED.
26   Dated: June 11, 2019
27                                                               Troy L. Nunley
28                                                               United States District Judge

                                                        1
